UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-7229


ROBERT WILLIAMS,

                Plaintiff - Appellant,

          v.

MS. CYNTHIA HOLLEY, I.C.C. Interstate Corrections Compact
Supervisor; MR. GARY D. MAYNARD, Secretary of Dept of Public
Safety and Corr. Serv.; MS. ANITA TRAMMELLE, Warden; MR.
RUSTY LAUB, Property Ofc.; MR. ERIC THOMAS, Unit Manager,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:14-cv-02329-DKC)


Submitted:   October 21, 2014             Decided:   October 24, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Robert    Williams   appeals      the   district   court’s      order

dismissing         his    42   U.S.C.     § 1983    (2012)    complaint        without

prejudice. ∗        On appeal, we confine our review to the issues

raised      in    the     Appellant’s    brief.      See   4th   Cir.     R.    34(b).

Because Williams’ informal brief does not challenge the basis

for   the    district       court’s     disposition,     Williams   has   forfeited

appellate review of the court’s order.                   Accordingly, we affirm

the district court’s judgment.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




      ∗
       We conclude that the district court’s order is final and
appealable as no amendment to the complaint could cure the
defects identified by the district court.     See Domino Sugar
Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066–67
(4th Cir. 1993).



                                            2